DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Amendment
Amendment, filed on 12/21/2020 has been considered and entered.
Claims 1, 3-5, 7-8, 10-12, and 14-21 are amended. Claims 2, 6 and 9 are canceled.
New claims 23-26 are added.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 18-20, 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al. (WO 2017/115862; for following rejections, please see the English equivalent US 2019/0003659).
	Regarding claim 1. Miyajami et al. disclose an illumination device (see Title; Figs 1, 2A and 2B) comprising a light transmissive tube (21) having an inner wall defining a cavity (paragraphs 40- 41), a light engine comprising at least one physically flexible circuit (24; 
Regarding claim 3, Miyajami et al. disclose that at least one physically flexible circuit board (24) is formed as a plurality of separate strips (24-1 & 24-2 of Fig 11B) placed adjacent to each other and extending substantially linearly along the longitudinal axial direction of the light-transmissive tube (best shown in Fig 10). 
	Regarding claim 4, Miyajami et al. disclose that at least one physically flexible circuit board (24) is formed as a plurality of separate strips (24-1 & 24-2 of Fig 11B) placed so as to face each other on opposite sides of the inner wall of the light-transmissive tube (21) and extending substantially linearly in the longitudinal axial direction of the light-transmissive tube (paragraph 105).
 	Regarding claim 5, Miyajami et al. disclose that the light engine at least one physically flexible circuit board (24) is formed as a single continuous strip comprising: a first strip part: a second strip part disposed opposite the first strip part, across a transverse width of the light-transmissive tube: and a third strip part which connects the first strip part and the second strip part and which traverses the transverse width of the light-transmissive tube at an end of the 
	Regarding claim 7, Miyajami et al. disclose that the third strip part is disposed at the end of the light-transmissive tube which is opposite to the driver ( driver is on the side of cap 61; see Fig 6B). 
	Regarding claim 8, Miyajami et al. disclose that the first adhesive comprises at least one of a thermal adhesive, a light sensitive adhesive, a pressure sensitive adhesive and a multi-component adhesive (Paragraph 43).
 	Regarding claim 18, Miyajami et al. disclose that the driver comprises a circuit board having one or more electronic components populated thereon, and a majority but less than entirety (power device 13 is outside the tube but the connector , the printed wiring pattern from the power device is in the tube for connection to LEDS; see paragraph 40).
 	Regarding claim 19, Miyajami et al. disclose that the driver (95) comprises a circuit board having one or more electrical components populated thereon (paragraph 40); and at least one surface of the circuit board, which faces an end face of the light-transmissive tube distal to the circuit board, is entirely situated inside of the cavity defined by the light-transmissive tube (Fig 10).
Regarding claim 20, Miyajami et al. disclose that the driver comprises a circuit board (95) having one or more electrical components populated thereon (paragraph 40); and the circuit board is entirely situated inside of the cavity defined by the light-transmissive tube (Fig 10).

Regarding claim 23, Miyajami et al. disclose that the light engine is wholly linear in shape (Figs 3A & 3B).
Regarding claim 24, Miyajami et al. disclose that the at least one physically flexible circuit board (24) extends substantially linearly without any twisting or winding (Fig 2A & 3A-3B).
Regarding claim 25, Miyajami et al. disclose that the at least one physically flexible circuit board (24) extends substantially linearly parallel to the longitudinal axial direction of the light-transmissive tube (Fig 2A).
 Regarding claim 26, Miyamaji et al. disclose that the at least one physically flexible circuit board extends substantially linearly from one perimetral position within the light-transmissive tube (Fig 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajami et al. (WO 2017/115862; for following rejections, please see the English equivalent US 2019/0003659).

But, Miyajami et al. is silent about end cap being fixed bya second adhesive.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use adhesive for bonding/fixing the end cap since selection of known material for known purposes is within the skill of art.

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajami et al. (WO 2017/115862; for following rejections, please see the English equivalent US 2019/0003659), as applied to claim 1, further in view of Chan (US 2008/0037245).
Regarding claim 11, MIyajami et al. disclose all the limitations of claim 11, except for  driver is disposed in the cavity of the light-transmissive tube and is oriented in a direction substantially perpendicular to the direction of the light engine.
However, in the same field of lighting lamp tube, Chan discloses that the driver (7) of the LED light tube is disposed in the cavity of the light-transmissive tube (1) and is oriented in a direction perpendicular to the direction of light engine (see Fig 1; paragraph 7), such disposition of the driver in the cavity of the tube is considered as one of the suitable position as taught by Chan et al.

Regarding claim 12, Chan discloses the driver (7) is disposed in the cavity of the transparent tube (1) and is oriented in a direction substantially longitudinal direction of the transparent tube (Fig 1). The same reason for combining art as in claim 11 applies.
Regarding claim 13, Chan discloses that the driver (7) is electrically connected to the light engine by at least one wire, connector (pins 3), or metal spring connector disposed at an edge of the driver (Paragraph 22). The same reason for combining art as in claim 1 applies
 Regarding claim 15, Chan discloses disposing the driver in the light–transmissive  tube which has a circular cross section , but is silent about driver being of circular shape having outer circumference that substantially matches with the inner circumference of inner wall.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the driver in the Chan ‘s device of circular shape so as the have rigid mechanical fit inside the tube.
Claims 14,16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajami et al in view of Chan, and further in view of Thiel (US 2018/0058637).
Regarding claims 14, 16 & 21, Chan fails to disclose a metal spring connector at the edge of the driver to provide a mechanical fixation fixing the driver to the transparent tube, and the transparent tube has a detent to engage metal spring connector to the transparent tube, wherein the driver is electrically with light engine by at least two metal spring connectors.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such metal spring connector as taught by thiel in the device of Miyajami & Chan for robust mechanical connection.
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
			         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Karabi Guharay/
Primary Examiner, Art Unit 2875